DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0378656 A1 (Sim) in view of US 2011/0051315 A1 (Dogan).
	Sim discloses, referring primarily to figure 3, a passive component (100’) being a surface mounting component, said passive component comprising: a substrate body (110) having insulating property ([0048]); an internal conductor built into the substrate body (121, 122, figures 2A & 2B, [0048]); and at least one external electrode (131’) provided on a planar mounting face of the substrate body and electrically connected to the internal conductor; wherein the external electrode has a face (131d) parallel with the planar mounting face of the substrate body. Sim does not specifically disclose a concaved part which is inwardly concaved relative to the parallel face toward the substrate body and is located, as viewed in a direction perpendicular to the parallel face, inside the parallel surface so as to be surrounded by the parallel surface [claim 1]. Dogan teaches, referring primarily to figure 3, including a concave dimple in an electrode ([0040]). Therefore, it would have been obvious, to one having ordinary skill in the art, to include a concave dimple in the face (131d) in the invention of Sim as taught by Dogan. The motivation for doing so would have been to reduces/suppresses the phenomenon of edge breakdown (Dogan [0040]).	Additionally, the modified invention of Sim teaches wherein the external electrode has the concaved part (as modified above) and a groove part (131c, Sim figure 4) extending from the concaved part to an outer periphery of the external electrode and outwardly open at the periphery of the external electrode in a direction parallel with the mounting face [claim 2], wherein the mounting face of the substrate body is exposed at a base of the groove part (as shown, Sim figure 4) [claim 3], wherein: the at least one external electrode is constituted by multiple external electrodes (131’, 132’) which are provided on the mounting face of the substrate body; the multiple external electrodes include a first external electrode placed toward one side of a pair of opposing sides, and a second external electrode placed toward another side, of the mounting face of the substrate body (as shown in Sim figure 4); the groove part of the first external electrode opens at, among all outer edges constituting the outer periphery of the first external electrode, and outer edge facing the second external electrode; and the groove part (analogous to 132c as shown in Sim figure 4, but on the reverse face (into the paper)) of the second external electrode opens at, among all outer edges constituting the outer periphery of the second external electrode, an outer edge facing the first external electrode [claim 4], wherein the groove of the first external electrode and the groove part of the second external electrode are open at the respective outer edges thereof in respective directions which are the same but out of alignment in a direction crossing a direction in which the first external electrode and the second external electrode are facing each other (grooves corresponding to diagonally opposite corners of substrate body 100, as shown in Sim figure 4) [claim 5].

	Alternately, Sim discloses, referring primarily to figure 7, a passive component (100’’’) being a surface mounting component, said passive component comprising: a substrate body (110) having insulating property ([0048]); an internal conductor built into the substrate body (121, 122, figures 2A & 2B, [0048]); and at least one external electrode (133) provided on a planar mounting face of the substrate body and electrically connected to the internal conductor; wherein the external electrode has a face (133d) parallel with the planar mounting face of the substrate body. Sim does not specifically disclose a concaved part which is inwardly concaved relative to the parallel face toward the substrate body and is located, as viewed in a direction perpendicular to the parallel face, inside the parallel surface so as to be surrounded by the parallel surface [claim 1]. Dogan teaches, referring primarily to figure 3, including a concave dimple in an electrode ([0040]). Therefore, it would have been obvious, to one having ordinary skill in the art, to include a concave dimple in the face (133d) in the invention of Sim as taught by Dogan. The motivation for doing so would have been to reduces/suppresses the phenomenon of edge breakdown (Dogan [0040]).	Additionally, the modified invention of Sim teaches, wherein the external electrode has the concaved part (as modified above) and a groove part (133c, Sim figure 7) extending from the concaved part to an outer periphery of the external electrode and outwardly open at the periphery of the external electrode in a direction parallel with the mounting face [claim 2], wherein the mounting face of the substrate body is exposed at a base of the groove part (as shown, Sim figure 7) [claim 3], wherein: the at least one external electrode is constituted by multiple external electrode (133, 134) which are provided on the mounting face of the substrate body; the multiple external electrodes include a first external electrode placed toward one side of a pair of opposing sides, and a second external electrode placed toward another side, of the mounting face of the substrate body (see Sim, Figure 7); and the concaved part of the first external electrode and the concaved part of the second external electrode are provided at positions symmetrical to each other with respect to a center of the mounting face of the substrate body [claim 6], wherein the concaved part is entirely surrounded by the parallel surface as viewed in the direction perpendicular to the parallel face (see Dogan, figure 3) [claim 8].

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Dogan as alternately applied to claim 1 above, and further in view of US 10,658,118 B2 (Park).
	The alternately modified invention of Sim teaches the passive component according to claim 1 as described above. Modified Sim also teaches that the electrodes of the component are for soldering ([0085]). Modified Sim does not specifically teach a circuit board on which the passive component is mounted wherein the external electrode of the passive component is joined to a land pattern with a solder [claim 9]. However, it is well known in the art, as evidenced by Park (figure 12), to solder (220) a solderable passive component (100) electrode (131) to a circuit board (200). Therefore, it would have been obvious, to one having ordinary skill in the art, to solder the passive component of alternately modified Sim to a circuit board as is known in the art and evidenced by Park. The motivation for doing so would have been to provide a desired capacitance to the circuit board.
	Furthermore, the twice alternately modified invention of Sim teaches, wherein the external electrode has a groove part extending from the concaved part and open at, among all outer edges constituting the outer periphery of the external electrode, an outer edge positioned away from the land pattern, other than outer edges on an outer periphery of the mounting face of the substrate body [claim 10].
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 states the limitation “a tip face representing an end face at a tip of the lead conductor is inwardly concaved from the mounting face of the substrate body.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847